DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1, 16, 18 in the submission filed 1/3/2022 are acknowledged and accepted.
     The cancellation of Claims 2, 15 in the submission filed 1/3/2022 is acknowledged and accepted.
     The addition of Claims 21-22 in the submission filed 1/3/2022 is acknowledged and accepted.

Response to Arguments
     The Applicants’ arguments, see in particular Page 6 of the submission, filed 1/3/2022, with respect to the rejections in Sections 7, 11 of the Office Action dated 11/3/2021, have been fully considered and are persuasive.  The rejections in Sections 7, 11 of the Office Action dated 11/3/2021 have been withdrawn. 

Allowable Subject Matter
     Claims 1, 3-14, 16-22 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, the diffuser having a shape configured to output the image light corrected for field curvature and corrected for an additional optical aberration.  Claims 3-14 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 16 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 16, the system including, in combination with the features recited in Claim 16, the diffuser having a shape configured to output the image light corrected for field curvature and corrected for an additional optical aberration.  Claims 17-20 are dependent on Claim 16, and hence are allowable for at least the same reasons Claim 16 is allowable.
     Claim 21 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 21, the system including, in combination with the features recited in Claim 21, a grain size of the diffuser is an order of magnitude smaller than a pixel pitch of the projector.
     Claim 22 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 22, the system including, in combination with the features recited in Claim 22, a grain size of the diffuser is an order of magnitude smaller than a pixel pitch of the projector.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/18/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872